United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2847
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Anthony Story

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Central
                                  ____________

                           Submitted: March 17, 2022
                              Filed: May 10, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Officers found Anthony Story asleep in a camper next to a bag full of
methamphetamine. Although he claims that the search was illegal and that the drugs
did not belong to him, we affirm.
                                         I.

      Two officers came looking for Nicole Ducheneaux and knocked on the door
of a camper parked behind her mother’s house. Although there was initially no
answer, her stepfather stepped outside and knocked on the camper’s door too.
Eventually, Ducheneaux came out. When she emerged, she mentioned that her
cousin was still asleep inside.

       Ducheneaux’s stepfather gave the officers permission to search the camper.
When they did, they found Story asleep on a bed next to a hollowed-out light bulb.
Nearby was a makeup bag with plastic baggies containing methamphetamine. Even
though Story claimed the drugs belonged to Ducheneaux, a jury found him guilty of
possession with intent to distribute methamphetamine. See 21 U.S.C. § 841(a)(1),
(b)(1)(c).

                                         II.

       Before trial, Story moved to suppress the evidence found in the camper.
Following a hearing, the district court 1 denied the motion because Ducheneaux’s
stepfather had consented to the search. See Illinois v. Rodriguez, 497 U.S. 177, 187–
88 (1990) (explaining that third-party consent is an exception to the warrant
requirement).

      The main issue was whether he had the authority to consent. The district court
concluded that the answer was “yes” because he was the camper’s sole owner, he
had placed a padlock on it, and he had a key. We agree that he at least had apparent
authority to consent to the search, if not actual authority. See United States v.
Brokaw, 985 F.2d 951, 954 (8th Cir. 1993) (holding that a man who told officers he
owned the camper on his property had apparent authority to consent to a search of


      1
        The Honorable Roberto A. Lange, Chief Judge, United States District Court
for the District of South Dakota.
                                     -2-
it); see also United States v. Hinkle, 456 F.3d 836, 840 (8th Cir. 2006) (holding that
“the owner of the property on which [a] trailer was located” had actual authority
because the defendant “gave her the keys and . . . she knew what the keys were for”).

                                         III.

      We also conclude that the evidence was sufficient. To convict Story of
possession with intent to distribute methamphetamine, “the government ha[d]” to
prove that he “both knowingly possessed and intended to distribute the drugs.”
United States v. Morales, 813 F.3d 1058, 1065 (8th Cir. 2016).

       Reviewing the issue de novo and construing the evidence in the light most
favorable to the jury’s verdict, we conclude that there was enough to prove both
elements beyond a reasonable doubt. See United States v. White, 962 F.3d 1052,
1055 (8th Cir. 2020). Start with the fact that officers found Story lying next to a
makeup bag full of drugs. Add the nearby hollowed-out light bulb, which can be
used to smoke methamphetamine, and the jury could have reasonably concluded that
the drugs belonged to him. This conclusion is only bolstered by other evidence,
including Ducheneaux’s testimony and the fact that his DNA was found on the
baggies. See United States v. White, 915 F.3d 1195, 1198–99 (8th Cir. 2019)
(concluding that the presence of the defendant’s DNA on a firearm was sufficient to
establish possession).

      The evidence also showed that Story had an intent to distribute the drugs. The
baggies contained 37 grams of methamphetamine, a greater amount than he could
personally use, and a digital scale, which together created a reasonable inference that
he planned to distribute at least some of the drugs to others. See United States v.
Thomas, 593 F.3d 752, 760 (8th Cir. 2010) (“A large quantity of drugs, standing
alone, is sufficient evidence of intent to distribute.” (quotation marks and ellipsis
omitted)); United States v. Schubel, 912 F.2d 952, 956 (8th Cir. 1990) (“The
presence of equipment to weigh and measure the narcotics[] [and] paraphernalia


                                         -3-
used to aid in their distribution . . . are common indicia of drug trafficking and are
all circumstantial evidence of intent to distribute.”).

                                         IV.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -4-